           Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



 ALEXANDER MORRIS,

    Plaintiff,

    V.



 MICHAEL CARVAJAL,
 Director ofthe Federal Bureau ofPrisons, in
 his official capacity,                                 Civil Action No.: TDC-20-2420
 UNITED STATES BUREAU OF PRISONS,
 UNITED STATES DEPARTMENT OF
 JUSTICE and
 JESSE BELL, Warden, in his official
 capacity,

    Defendants.




                                  MEMORANDUM ORDER


         Plaintiff Alexander Morris, an inmate at the Federal Correctional Institution in

Cumberland, Maryland ("FCI-Cumberland"), has filed a Complaint alleging that officials of the

Federal Bureau of Prisons ("BOP") have violated his rights under the Eighth Amendment to the

United States Constitution and federal law by failing adequately to respond to the COVID-19

pandemic. Defendants have filed a Motion to Dismiss or, in the Alternative, for Summary

Judgment, asserting in part that Morris did not exhaust administrative remedies before filing the

Complaint. Morris was informed that he may file a response to the Motion with supporting

exhibits, including affidavits, but he has not done so. Having considered the filings, the Court

finds that no hearing is necessary. See D. Md. Local R. 105.6. For the reasons set forth below.

Defendants' Motion will be GRANTED.
          Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 2 of 6



                                        BACKGROUND


       In his Complaint, originally filed in the United States District Court for the District of

Columbia but since transferred to this Court, Morris alleges that he has unspecified "underlying

medical conditions" that place him at a high risk for severe illness from COVID-19, and that the

BOP is failing to protect inmates like him by testing a "reasonable amount of BOP inmates" and

separating those infected with COVID-19. Compl.fl 12, 23,ECF No. 1. Morris argues that his

failure violates the Eighth Amendment's prohibition on cruel and unusual punishment, as well as

18 U.S.C. § 4042, which provides that the BOP has a duty to provide for the safekeeping, care,

and protection offederal prisoners. Morris seeks a declaratory judgment stating that the failure to

test inmates violates both the Eighth Amendment and § 4042,and an injunction requiring the BOP

to test all inmates in BOP custody for COVID-19, including those at FCI-Cumberland, and to

segregate those who test positive j&om those at high risk for severe illness from COVID-19. Fie

also seeks certification of this case as a class action and appointment of counsel.

                                          DISCUSSION


       In their Motion, Defendants argue in part that the Complaint should be dismissed because

Morris has to exhaust administrative remedies. Because the Court agrees, it need not address

Defendants' remaining arguments.

I.     Legal Standard

       Defendants filed their Motion as a Motion to Dismiss or, in the Alternative, for Summary

Judgment. Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the complaint and any attached documents "integral to the

complaint." Sec'y ofState for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.

2007). Rule 12(d) requires courts to treat such a motion as a motion for summary judgment where
          Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 3 of 6



matters outside the pleadings are considered and not excluded. Fed. R. Civ. P. 12(d). Before

converting a motion to dismiss to one for summary judgment, courts must give the nonmoving

party "a reasonable opportunity to present all the material that is pertinent to the motion." Id.

"Reasonable opportunity" has two requirements: (1)the nonmoving party must have some notice

that the court is treating the Rule 12(b)(6) motion as a motion for summary judgment; and (2)the

nonmoving party "must be afforded a reasonable opportunity for discovery" to obtain information

essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177(4th Cir. 1985)(citation omitted).

Here,the notice requirement has been satisfied by the title of Defendants' Motion. Where Morris

has not argued that discovery is necessary to resolve the Motion,the Court will construe the Motion

as seeking summary judgment as to those arguments requiring consideration of attached exhibits.

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates there is no genuine issue as to any material fact, and that the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light most

favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson v.

Liberty Lobby, Inc., All U.S. 242,255(1986). The Court may rely only on facts supported in the

record, not simply assertions in the pleadings. Bouchat v. Bah. Ravens Football Club, Inc., 346

F.3d 514,522(4th Cir.,2003). The nonmoving party has the burden to show a genuine dispute on

a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87(1986).

A fact is "material" ifit"might affect the outcome ofthe suit under the governing law." Anderson,

All U.S. at 248. A dispute of material fact is "genuine" only if sufficient evidence favoring the

nonmoving party exists for the trier offact to return a verdict for that party. Id. at 248-49.
           Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 4 of 6



 II.     Exhaustion of Administrative Remedies

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e (2018), provides that:

 "No action shall be brought with respect to prison conditions under section 1983 of this title, or

 any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

 such administrative remedies as are available are exhausted." 42 U.S.C. § 1997e(a). This

 exhaustion requirement applies to "all inmate suits about prison life, whether they involve general

 circumstances or particular episodes, and whether they allege excessive force or some other

 wrong." Porter v. Nussle, 534 U.S. 516, 532(2002). The requirement applies not only to claims

 based on federal statutes such as 18 U.S.C. § 4042, but also to constitutional claims against federal

 officials pursuant to Bivens v. Six Unknown Fed. Narcotics Agents^ 403 U.S. 388 (1971). See

 Porter, 534 U.S. at 524.

         Exhaustion requires that prisoners pursue a claim through all available stages in the

 administrative process until they receive a final denial of the claim. See Booth v. Churner, 532

 U.S. 731, 735 (2001) (affirming the dismissal of a prisoner's claim for failure to exhaust

 administrative remedies because the prisoner "never sought intermediate or,full administrative

 review after the prison authority denied relief); Gihbs v. Bureau ofPrisons, 986 F. Supp. 941,

 943-44(D. Md. 1997)(dismissing a federal prisoner's lawsuit for failure to exhaust administrative

 remedies where the plaintiff did not appeal his administrative claim through all four stages of the

 BOP grievance process); Chase v. Peay, 286 F. Supp. 2d 523, 530 (D. Md. 2003). A claim that

 has not been exhausted may not be considered. See Jones v. Bock, 549 U.S. 199,219-20(2007).

         The BOP has established an Administrative Remedy Program,28 C.F.R. §§ 542.10-542.19

^ (2020),for inmates to resolve grievances related to their confinement. This process consists ofthe

 following steps: (1)the inmate is first required to present the issue informally to staff, pursuant to

 procedures to be established by the Warden ofthe prison;(2)ifthe inmate is unable to resolve the
          Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 5 of 6



issue informally, the inmate must file a written Administrative Remedy Request with the Warden

within 20 days ofthe date ofthe incident in question;(2)ifthe Warden's response is unsatisfactory,

the inmate must file an appeal to the BOP Regional Director within 20 days of the Warden's

response; and (3) if the inmate is still not satisfied, the inmate must file an appeal to the BOP

Office of General Counsel in Washington, D.C. within 30 days of the date of the Regional

Director's response. 28 C.F.R. §§ 542.13-542.15.

       Under the PLRA, exhaustion may be excused only if the administrative procedure is not

actually available. See Ross v. Blake, 136 S. Ct. 1850, 1858(2016)(holding that an inmate "must

exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative remedy

is not considered to have been available if a prisoner, through no fault of his own, was prevented

from availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th Cir, 2008). An

administrative procedure is not available when prison officials are "unable or consistently

unwilling to provide any reliefto aggrieved inmates" such that it effectively "operates as a simple

dead end"; the procedure is so "opaque" that it is practically incapable of use; or prison

administrators actively thwart inmates from filing grievances. Ross, 136 S. Ct. at 1859-60.

       Here, Defendants have submitted the declaration of a BOP official who attests to the fact

that Morris did not file any administrative complaints before filing this civil action. Morris has

not contested this assertion or otherwise argued that he completed all steps in the BOP's

Administrative Remedy Program or that the administrative remedies were otherwise unavailable

to him. Because there is no genuine issue of material fact on whether Morris exhausted

administrative remedies, both his constitutional and statutory claims will be dismissed without

prejudice.
            Case 8:20-cv-02420-TDC Document 16 Filed 05/13/21 Page 6 of 6



       Because the Complaint is subject to dismissal, Morris's request for appointment ofcounsel,

as stated in the Complaint, will be denied as moot.

                                        CONCLUSION


       For the foregoing reasons, it is hereby ORDERED that:

       1.      Defendants' Motion to Dismiss or,in the Alternative,for Summary Judgment,ECF

               No. 14, is GRANTED, and the Complaint is DISMISSED WITHOUT

               PREJUDICE for failure to exhaust administrative remedies.


       2.      The request for appointment of counsel is DENIED AS MOOT.

       3.      The Clerk shall close this case.




Date: May 13,2021
                                                      THEODORE D.
                                                      United States District
